NOTICE
                                      2015 IL App (5th) 140260
 Decision filed 02/17/15.   The
 text of this decision may be              NO. 5-14-0260
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of             IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

AUTUM ADKINS,                               )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellant,                  )     Williamson County.
                                            )
v.                                          )     No. 13-SC-1083
                                            )
ERIC EDWARDS,                               )     Honorable
                                            )     Carolyn B. Smoot,
      Defendant-Appellee.                   )     Judge, presiding.
________________________________________________________________________

         JUSTICE SCHWARM delivered the judgment of the court, with opinion.
         Justices Welch and Chapman concurred in the judgment and opinion.

                                           OPINION

¶1       The plaintiff, Autum Adkins, filed an action in the circuit court of Williamson

County against her former fiancé, Eric Edwards, pursuant to Illinois's Breach of Promise

Act (the Promise Act) (740 ILCS 15/0.01 et seq. (West 2012)).            The circuit court

dismissed the plaintiff's action, finding that it was barred by affirmative matter defeating

the claim (735 ILCS 5/2-619(a)(9) (West 2012)). For the following reasons, we reverse

and remand.

¶2                                       BACKGROUND

¶3       On December 27, 2013, the plaintiff filed her complaint for breach of promise to

                                                 1
marry pursuant to the Promise Act (740 ILCS 15/0.01 et seq. (West 2012)). In her

complaint, the plaintiff alleged that on September 30, 2011, the defendant had proposed

marriage to the plaintiff, he had presented her with an engagement ring, and they had

promised to marry each other. The plaintiff alleged that the marriage ceremony and

wedding reception were scheduled for September 28, 2013. The plaintiff alleged that, in

reliance on the defendant's promise to marry her, she made numerous purchases and

nonrefundable deposits in anticipation of the wedding and incurred costs of $9,806.07.

¶4    The plaintiff further alleged that on September 19, 2013, days before the wedding

ceremony, the plaintiff learned that the defendant was having a relationship with a female

coworker and that, as a result of the defendant's conduct, he breached his promise to

marry her. The plaintiff attached to her complaint a "Wedding Expense Log" showing a

list of wedding expenses totaling $9,806.07. This log referenced bank and credit cards

used for payment of the expenses. The plaintiff thereafter sent the defendant notice of

her intention to commence a breach of promise to marry action and demanded payment

of the incurred expenses, which the defendant refused.

¶5    On March 31, 2014, the defendant filed a motion to dismiss the plaintiff's

complaint pursuant to section 2-619(a)(9) of the Code of Civil Procedure (735 ILCS 5/2-

619(a)(9) (West 2012)). The defendant contended that the referenced bank and credit

card payments in the plaintiff's "Wedding Expense Log" were drawn from the plaintiff's

parents' bank and credit card accounts, thus making them liable for the expenses. The

defendant argued that the plaintiff could not recover damages for expenses paid by her

parents, and therefore, her claim against the defendant was barred.
                                              2
¶6     After hearing arguments on April 28, 2014, the circuit court took the motion to

dismiss under advisement and requested that the parties submit case law within seven

days. On April 29, 2014, the plaintiff filed a response and attached to her response an

affidavit wherein she stated that "[t]he funds used to prepare for [her] wedding were a gift

for [her] benefit."

¶7     In a docket order entered on May 8, 2014, the circuit court granted the defendant's

motion to dismiss, finding that the plaintiff's affidavit, wherein she stated that the funds

used to prepare for the wedding were a gift, barred her cause of action. On June 6, 2014,

the plaintiff filed her notice of appeal.

¶8                                          ANALYSIS

¶9     On appeal, the plaintiff argues that the circuit court erred in ruling that her claim

for breach of promise to marry was barred. The plaintiff argues that her parents gifted

her funds that she used for wedding expenses, which amounted to actual damages she

now seeks to recover from the defendant. The defendant counters that, as held by the

circuit court, the plaintiff's cause of action was negated by her statement that the funds

used to purchase the wedding services and supplies were a gift because the statement

demonstrated that the plaintiff suffered no actual damages.

¶ 10   Section 2-619(a)(9) allows dismissal if "the claim asserted against defendant is

barred by other affirmative matter avoiding the legal effect of or defeating the claim."

735 ILCS 5/2-619(a)(9) (West 2012). "When ruling on a motion to dismiss under section

2-619, a court must accept all well-pleaded facts in the complaint as true and draw all

reasonable inferences from those facts in favor of the nonmoving party." Chicago Title
                                            3
Insurance Co. v. Teachers' Retirement System, 2014 IL App (1st) 131452, ¶ 13. "As a

result, a motion to dismiss should not be granted unless it is clearly apparent that no set of

facts can be proved that would entitle the plaintiff to recovery." Id. "Section 2-619

motions present issues of law which we review de novo." Id.

¶ 11   At common law, a party could recover damages arising from a broken promise to

marry. Wildey v. Springs, 47 F.3d 1475, 1479 (7th Cir. 1995). The common law action

originated from the seventeenth century English conception of marriage as chiefly a

property transaction completed after complex family negotiations. Id. "[T]he actions had

fallen into disrepute by the early twentieth century" due to changing cultural mores,

unfounded uses of the suit, and excessive damage awards. Id.

¶ 12   In 1935, the Illinois legislature passed legislation making it unlawful to file an

action based on the breach of a promise to marry. Id. at 1480. However, after the Illinois

Supreme Court held the statute unconstitutional (Heck v. Schupp, 394 Ill. 296 (1946)), the

Illinois legislature enacted the Promise Act in 1947. Wildey, 47 F.3d at 1480. This

legislation "uses an elaborate notice provision and limits the types of damages that a

plaintiff may recover." Id.; 740 ILCS 15/2, 3, 4, 5 (West 2012). "This constricted

version of the original breach of promise action passed muster under the Illinois

Constitution, [Smith v. Hill, 12 Ill. 2d 588 (1958)], and has survived until the present."

Wildey, 47 F.3d at 1480.

¶ 13   Pursuant to the Promise Act, damages are "limited to the actual damages sustained

as a result of the injury complained of." 740 ILCS 15/2 (West 2012). " 'Actual damages

[is] an amount awarded to a complainant to compensate for a proven injury or loss;
                                        4
damages that repay actual losses.' Black's Law Dictionary 394 (7th ed. 1999)." Wildey v.

Paulsen, 385 Ill. App. 3d 305, 314 (2008). "No punitive, exemplary, vindictive[,] or

aggravated damages shall be allowed" in a breach of promise action under the Promise

Act. 740 ILCS 15/3 (West 2012); see also Wildey, 385 Ill. App. 3d at 314 ("Damages for

pain and suffering are not allowed under the [Promise] Act.").

¶ 14   Accordingly, to recover under the Promise Act, the plaintiff must prove that she

suffered actual loss. Accepting all well-pleaded facts in the complaint as true, which we

must for purposes of a section 2-619 motion to dismiss (Chicago Title Insurance Co.,

2014 IL App (1st) 131452, ¶ 13), the plaintiff "made numerous purchases and non-

refundable deposits in anticipation of the wedding," and "incurred costs in the amount of

$9,806.07." The plaintiff's affidavit, revealing that the funds she used to pay the wedding

expenses were a gift from her parents, does not negate the plaintiff's cause of action. See

Jewel v. Mueller, 348 Ill. App. 185 (1952) (abstract of op.) (wife could maintain action

against tortfeasor where husband paid for damages to wife's automobile as loan or gift);

see also Longman v. Jasiek, 91 Ill. App. 3d 83, 90 (1980) (payments made by plaintiff's

parents to cover daughter's medical expenses, whether characterized as a loan or gift, did

not require reduction of the plaintiff's damages). In her action for breach of the promise

to marry, the plaintiff may seek to recover those damages representing expenditures she

made in anticipation of the wedding, even if those payments were monetary gifts from

her parents funneled through their bank and credit card accounts. See Vann v. Vehrs, 260
Ill. App. 3d 648, 651 (1994) (action for breach of promise to marry seeks recovery of

damages based on expenditures made in anticipation of the wedding). Accordingly, the
                                        5
circuit court improperly granted the defendant's motion to dismiss on this basis.

¶ 15                                    CONCLUSION

¶ 16   For the reasons stated, we reverse the judgment of the circuit court of Williamson

County, and we remand the cause for further proceedings consistent with this opinion.



¶ 17   Reversed and remanded.




                                             6
                           2015 IL App (5th) 140260

                                NO. 5-14-0260

                                   IN THE

                      APPELLATE COURT OF ILLINOIS

                              FIFTH DISTRICT


AUTUM ADKINS,                               )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellant,                  )     Williamson County.
                                            )
v.                                          )     No. 13-SC-1083
                                            )
ERIC EDWARDS,                               )     Honorable
                                            )     Carolyn B. Smoot,
      Defendant-Appellee.                   )     Judge, presiding.
________________________________________________________________________

Opinion Filed:        February 17, 2015
________________________________________________________________________

Justices:        Honorable S. Gene Schwarm, J.

                 Honorable Thomas M. Welch, J., and
                 Honorable Melissa A. Chapman, J.,
                 Concur
________________________________________________________________________

Attorney         Roman A. Basi, Attorney at Law, 4501 West DeYoung, Suite 200,
for              Marion, IL 62959
Appellant
________________________________________________________________________

Attorney         Winston C. Throgmorton, Attorney at Law, 304 North Monroe,
for              Marion, IL 62959
Appellee
________________________________________________________________________